DETAILED ACTION
This is non final office action on the merits in response to the application filed on 02/01/2021. 
Claim 7 has been canceled by the applicant.
Claims 1-6 and 8-21 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 103:
The applicant assert that Gill does not teach verification that two devices are authorized to play a video game on pg 13 of the remark filed on 02/01/2021. The examiner respectfully disagrees. The authorization of Gill for the users and devices is to grant modification, use (i.e. authorized to play) and etc. of virtual goods to developers and users in the developer’s application (i.e. game) [0004]-[0005] and [0037]. Therefore, Gill does teach the limitation. Gill is not explicitly teach generating a new block after authorization. However, Gill teaches compile list of virtual goods after authorization (i.e. authorization then proceed), it would be appreciated that it is the standard process for any system to verifying device/user before generating the new block. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-9 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malan (US 20190232172 A1; hereinafter, "Malan"), and further in view of Tran et al. (US 20170232300 A1; hereinafter, "Tran") and Gill et al. (US 20150371295 A1; hereinafter, "Gill").
With respect to claim 1 and 17:
Malan teaches:
storing a blockchain ledger including a plurality of blocks. (Aspects of the disclosure address the above-mentioned and other challenges by creating a secure chain of custody of a virtual game item in a gaming platform by generating entries in secure ledger that records the transactions of the virtual game item between user accounts in the gaming platform. Chain of custody may refer to a chronological record of custody, 
receiving a message identifying an intended transfer of an identified quantity of an in-game virtual asset from a transferor account to a transferee account. (Method 300 begins at block 305 where processing logic performing method 300 performs one or more transactions of a virtual game item that transfers the virtual game item between user accounts of the collaboration platform 120. See at least Paragraph [0062])
the identified quantity of the in-game virtual asset acquired via gameplay of a video game by a player associated with the transferor account and used within the video game by a player associated with the transferee account upon completion of the intended transfer. (In some implementations, each entry of the ledger may be associated with a particular transaction of the virtual game item. An entry of the ledger may include transaction data that is indicative of or specific to the particular transaction of a virtual game item. Users of collaboration platform 120 may play, create, interact with, or build games 122, or create and build objects (e.g., also referred to as " item(s)" or "game objects" or "virtual game item(s)" herein) of games 122. In implementations, users may buy, sell, or trade game virtual game objects, such as in-platform currency (e.g., virtual currency), with other users of the collaboration platform 120. See at least Paragraph [0012] [0025])
generating a hash of a most recent block of the blockchain ledger; generating a new block header for a new block, wherein the new block header comprises at least the hash of the most recent block of the blockchain ledger; generating the new block, wherein the new block comprises at least the intended transfer and the new block header. (The second entry may include second transaction data (e.g., transaction data 204B) indicative of the second transaction of the virtual game item from the second user account to the third user account, the first hash value (e.g., value of the field hash value 220B) of the first transaction data, and a second hash value (e.g., hash value 206B) of the second transaction data and the first hash value. See at least Paragraph [0064] and Fig. 2)
appending the new block to the plurality of blocks of the blockchain ledger in response to verifying the intended transfer. (Aspects of the disclosure address the above-mentioned and other challenges by creating a secure chain of custody of a virtual game item in a gaming platform by generating entries in secure ledger that records the transactions of the virtual game item between user accounts in the gaming platform. See at least Paragraph [0011])
permitting […] the transferee account to use the in-game virtual asset within the video game. (Users of a collaboration platform may play games (e.g., playing users) with characters or create games (e.g., creating users) with developmental tools via the collaboration platform. In a collaboration platform, users may transact (e.g., buy, sell, or trade) virtual game items (e.g., a virtual tool for use in a virtual gaming environment) with other users of the collaboration platform as part of gameplay or otherwise. If the claim is determined to be valid using the validation operations, processing logic moves to block 325 and performs an account restore operation based on the ledger 200. For example, if any intermediary user accounts exchanged a virtual game item for the  See at least Paragraph [0008] and [0070]). It would be understood that the transacted virtual game items will be permitted to use by the buyer.
Malan does not teach the following limitations, however, Tran teaches:
wherein each of the plurality of computing devices also stores a copy of the blockchain ledger. (Each of the datum captured is encoded with a distributed ledger or blockchain for subsequent verification and audit by the factory QA team, regulatory agency, product safety analyst, or consumers if needed. One exemplary Audit Trail complies with 21CFR Part 11. Preferably, the system maintains an automatic (non-user modifiable) audit trail of all events and modifications made to the system secured by blockchain. See at least Paragraph [0290])
verifying that the intended transfer is valid at least by identifying, based on at least one of the plurality of blocks in the blockchain ledger, that the transferor account possesses at least the identified quantity of the in-game virtual asset. (The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets (such as electricity only from renewable solar/wind/ . . . sources, weather data or location data) and physical asset (such as gasoline for automated vehicles) at the purchase price. See at least Paragraph [0121])
transmitting the new block to the plurality of computing devices that each store the blockchain ledger in response to verifying the intended transfer, wherein each of the plurality of computing devices also appends the new block to their respective copy of the blockchain ledger, thereby completing the intended transfer. (The merkle tree may a structure containing a hash of each datum in the alternative chain as leaf notes, with each internal node containing a hash of all of its child nodes; thus, by the avalanche principle, the root of a merkle tree may be a hash that recursively represents all the data hashed in the merkle tree, and thus a set of data in the alternative chain, so that incorporation of the root in a block in the blockchain 206 amounts to incorporation of the data from the alternative chain that the merkle tree represents. A miner may charge a fee for incorporating the alternative chain in a block the miner mines. See at least Paragraph [0313])
Malan teaches a gaming system utilizing blockchain for transaction. Tran teaches a system utilizing blockchain for various activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Malan with the technique as disclose by Tran to improve the system security.

Malan does not teach the following limitations, however, Gill teaches:
using a device associated with the transferor/transferee account. (Specifically, a user's login credentials may be verified, authenticating the user to the server. For example, the user may input login credentials when accessing an application on a device (105) to authenticate the user to the server (101). See at least Paragraph [0033])
verifying that the device associated with the transferor account and the device associated with the transferee account are authorized to play the video game. (In block (402), the virtual goods server verifies that the device and the user are authorised to 
[…] in response to verifying that the device associated with the transferor account and the device associated with the transferee account are authorized to play the video game. (In block (402), the virtual goods server verifies that the device and the user are authorised to access the list of virtual goods and their respective definitions from the virtual goods server, if authorization is confirmed the method proceeds to block (403). In block (403), the virtual goods server compiles the list of virtual goods and their respective definitions available to the device. See at least Paragraph [0036]). Gill teaches verifying the device and the user then to compile list of virtual goods (i.e. verifying then process further steps). It would be appreciated that it is the standard process for any system to verifying device/user before generating the new block.
Gill discloses a system for transferring virtual game goods. It would have been obvious to one of ordinary still in the art to include in the system of Malan the ability as taught by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Note: Claim 4 merely repeating the process as recited in claim 1 for more transactions. Mere duplication of parts has no patentable significance unless new and unexpected result is produced. See In re Harza, 124 USPQ 378 (CCPA 1960).
Claim 17, a system with same scope as claim 1, is rejected.
With respect to claim 3:
Tran further teaches further comprising generating a Merkle root using the intended transfer and the one or more additional intended transfer, wherein the new block header also comprises the Merkle root. (In some embodiments, the two or more addresses may be combined by a more complicated process, such as the creation of a merkle tree as described below. The merkle tree may a structure containing a hash of each datum in the alternative chain as leaf notes, with each internal node containing a hash of all of its child nodes; thus, by the avalanche principle, the root of a merkle tree may be a hash that recursively represents all the data hashed in the merkle tree, and thus a set of data in the alternative chain, so that incorporation of the root in a block in the blockchain 206 amounts to incorporation of the data from the alternative chain that the merkle tree represents. See at least Paragraph [0312]-[0313])
With respect to claim 4:
Tran further teaches receiving information identifying the one or more additional intended transfer other than the intended transfer; verifying that the one or more additional intended transfers other than the intended transfer are valid by verifying that each of a set of one or more additional in-game virtual asset quantities are possessed by each of a set of one or more additional transferor accounts. (In some embodiments, the transaction register includes a block chain. In one embodiment, the block chain is a transaction register that records one or more new secured transactions in a data item known as a block. The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets (such as electricity only from renewable solar/wind/ . . . sources, 
Note: Claim 4 merely repeating the process as recited in claim 1 for more transactions. Mere duplication of parts has no patentable significance unless new and unexpected result is produced. See In re Harza, 124 USPQ 378 (CCPA 1960).
With respect to claim 5:
Tran further teaches verifying that none of the one or more additional intended transfer conflict with the intended transfer by identifying that the transferor account will retain a non-negative quantity of the in-game virtual asset after the intended transfer and the one or more additional intended transfers are completed. (The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets. See at least Paragraph [0121]).
With respect to claim 6:
Tran further teaches wherein the new block further identifies issuance of a reward for a prior verifier account associated with generation of the most recent block of the blockchain ledger. (In some embodiments, the production of a new block according to the protocol is known as “mining.” Each block created in the block chain 206 may contain a record or transaction describing one or more addresses that receive an incentive, such as product or service, as the result of successfully mining the block 206 b. See at least Paragraph [0310]).
With respect to claim 8:
Tran further teaches 
retrieving a public key corresponding to the transferor account. (Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. See at least Paragraph [0202])
decrypting an encrypted digital signature portion of the message using the public key corresponding to the transferor account. (The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction. See at least Paragraph [0202])
verifying that the encrypted digital signature portion of the message was encrypted using a private key associated with the transferor account based on decryption of the encrypted digital signature portion of the message being successful; verifying that the message was generated via the transferor account based on verification that the encrypted digital signature portion of the message was encrypted using the private key associated with the transferor account. (The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner. See at least Paragraph [0210])
With respect to claim 9:
Tran further teaches wherein the new block header also comprises a nonce value. (As an example, the protocol may require a new block 206 b to contain a cryptographic hash describing its contents; the cryptographic hash may be required to satisfy a mathematical condition, achieved by having the block contain a number, called a nonce. See at least Paragraph [0310])
With respect to claim 12:
Malan further teaches wherein the in-game virtual asset is an in-game currency that the player associated with the transferee account uses within the video game by trading the in-game currency for one or more additional in-game assets other than the in-game currency within the video game. (In implementations, users may buy, sell, or trade game virtual game objects, such as in-platform currency (e.g., virtual currency), with other users of the collaboration platform 120. For example, game objects may include a part, model, character, tools, weapons, clothing, buildings, vehicles, currency, flora, fauna, components of the aforementioned (e.g., windows of a building), and so forth. See at least Paragraph [0025] [0030])
With respect to claim 13:
Malan further teaches wherein the in-game virtual asset is an in-game item that the player associated with the transferee account uses within the video game to modify gameplay of the video game. (In implementations, game objects (e.g., also referred to as "item(s)" or "objects" or "virtual game item(s)" herein) may refer to objects that are used, created, shared or otherwise depicted in games 122 of the collaboration platform 120. For example, game objects may include a part, model, character, tools, weapons, clothing, buildings, vehicles, currency, 
With respect to claim 14:
Malan further teaches wherein the blockchain ledger identifies a plurality of transfers associated only with the video game, wherein each of the plurality of transfers is a transfer of at least one of a set of one or more in-game virtual assets, the set of one or more in-game virtual assets including the in-game virtual asset. (In some implementations, the virtual game item may only exist or be transferred within the collaboration platform 120, and cannot be transferred outside of the collaboration platform 120. See at least Paragraph [0064])
With respect to claim 15:
Malan further teaches wherein the blockchain ledger identifies a plurality of transfers associated with a set of one or more video games compatible with a particular type of video game console, wherein the set of one or more video games includes the video game, wherein each of the plurality of computing devices is the particular type of video game console, wherein each of the plurality of transfers is a transfer of at least one of a set of one or more in-game virtual assets, the set of one or more in-game virtual assets including the in-game virtual asset. (In one implementation, collaboration platform 120 may be a gaming platform, such as an online gaming platform or virtual gaming platform. For example, the gaming platform may provide single-player or multi-player games to a community of users that may access or interact with the games 122A-122Z using client devices 110 via network 105. In implementations, games 122 (also referred to as "video game," "online game," or "virtual game" herein) may be two-dimensional (2D) games, three-dimensional (3D) games, virtual reality (VR) games, or 
With respect to claim 16:
Malan further teaches wherein the transferor account represents a first virtual location within a virtual environment of the video game, wherein the transferee account represents a second virtual location within the virtual environment of the video game, and wherein transfer of the identified quantity of the in-game virtual asset from the transferor account to the transferee account represents movement of the identified quantity of the in-game virtual asset from the first virtual location to the second virtual location within the virtual environment of the video game. (Collaboration platforms, such as gaming platforms, offer a variety of ways for users to interact with one another. For example, users of a gaming platform may work together towards a common goal, share various virtual gaming items, send electronic messages to one another, and so forth. See at least Paragraph [0008]). 
With respect to claim 18:
Malan further teaches wherein the non-transitory computer-readable storage medium also stores the video game, and wherein each of the plurality of computing devices also stores the video game. (In some implementations, a game 122 can include an electronic file that can be executed or loaded using software, firmware or hardware configured to present the game content (e.g., digital media item) to an entity. In some implementations, a game 122 may be executed by a game engine 124 to generate a gaming video including multiple frames and audio. As such, the collaboration applications 114 may be provided to the client devices 110A and 110B by the server 130 or collaboration platform 120. In another example, the 
With respect to claim 19:
Malan further teaches wherein the non-transitory computer-readable storage medium also stores the video game, and wherein each of the plurality of computing devices also stores the video game. (In some implementations, a game 122 can include an electronic file that can be executed or loaded using software, firmware or hardware configured to present the game content (e.g., digital media item) to an entity. In some implementations, a game 122 may be executed by a game engine 124 to generate a gaming video including multiple frames and audio. As such, the collaboration applications 114 may be provided to the client devices 110A and 110B by the server 130 or collaboration platform 120. In another example, the collaboration applications 114 may be applications that are downloaded from the server 130. In some implementations, collaboration application 114 of client device 110 may include game engine 124. In some implementations, game engine 124 of client device 110 may be separate from collaboration application 114A. See at least Paragraph [0024] [0039] and Fig. 1)
With respect to Claim 20:
Malan further teaches:
storing a blockchain ledger on a first computing device, the blockchain ledger including a plurality of blocks. (Aspects of the disclosure address the above-mentioned and other challenges by creating a secure chain of custody of a virtual game item in a gaming 
receiving an input via a user interface of a first computing device associated with a transferor account, the input identifying an intended transfer corresponding to transfer of an identified quantity of an in-game virtual asset from the transferor account to a transferee account, the identified quantity of the in-game virtual asset acquired via gameplay of a video game by a player associated with the transferor account and used within the video game by a player associated with the transferee account upon completion of the intended transfer; generating a message identifying the intended transfer. (Method 300 begins at block 305 where processing logic performing method 300 performs one or more transactions of a virtual game item that transfers the virtual game item between user accounts of the collaboration platform 120. In some implementations, each entry of the ledger may be associated with a particular transaction of the virtual game item. An entry of the ledger may include transaction data that is indicative of or specific to the particular transaction of a virtual game item. In implementations, users may buy, sell, or trade game virtual game objects, such as in-platform currency (e.g., virtual currency), with other users of the collaboration platform 120. See at least Paragraph [0012] [0025] and [0062])
Tran further teaches:
wherein each of a plurality of computing devices other than the first computing device also stores a copy of the blockchain ledger. (Each of the datum captured is encoded with a distributed ledger or blockchain for subsequent verification and audit by the factory QA team, regulatory agency, product safety analyst, or consumers if needed. One exemplary Audit Trail complies with 21CFR Part 11. Preferably, the system maintains an automatic (non-user modifiable) audit trail of all events and modifications made to the system secured by blockchain. See at least Paragraph [0290])
retrieving a private key associated with the transferor account. (At a next stage (204), the item provider (110) utilizes the blockchain system described above and generates a cryptographic key pair, in other words, a private key and a public key associated with a blockchain address (132). See at least Paragraph [0148])
modifying the message by encrypting at least a portion of the message with the private key. (The transaction 323 is digitally signed by the sender's private key to create a digital signature 332 for verifying the sender's identity to the network nodes. See at least Paragraph [0209])
transmitting the message from the first computing device to the plurality of computing devices other than the first computing device, wherein a second computing device of the plurality of computing devices verifies that the intended transfer is valid by identifying, based on at least one of the plurality of blocks in the blockchain ledger, that the transferor account possesses at least the identified quantity of the in-game virtual asset. (Based on the orders, the described technology generates the appropriate transaction messages, which are broadcast to the network for authentication and verification. The 
receiving a new block at the first computing device from the second computing device, the new block identifying the intended transaction; appending the new block to the plurality of blocks of the blockchain ledger at the first computing device, thereby completing the intended transaction. (Based on the orders, the described technology generates the appropriate transaction messages, which are broadcast to the network for authentication and verification. Regardless of the coordinator, after each node is committed, appropriate transaction messages are broadcast to transfer Blockchain token ownership. See at least Paragraph [0200] [0201])
Gill further teaches:
using a device associated with the transferor/transferee account. (Specifically, a user's login credentials may be verified, authenticating the user to the server. For example, the user may input login credentials when accessing an application on a device (105) to authenticate the user to the server (101). See at least Paragraph [0033])
verifying that the device associated with the transferor account and the device associated with the transferee account are authorized to play the video game. (In block (402), the virtual goods server verifies that the device and the user are authorised to 
[…] in response to verifying that the device associated with the transferor account and the device associated with the transferee account are authorized to play the video game. (In block (402), the virtual goods server verifies that the device and the user are authorised to access the list of virtual goods and their respective definitions from the virtual goods server, if authorization is confirmed the method proceeds to block (403). In block (403), the virtual goods server compiles the list of virtual goods and their respective definitions available to the device. See at least Paragraph [0036]). Gill teaches verifying the device and the user then to compile list of virtual goods (i.e. verifying then process further steps). Gill teaches verifying the device and the user then to compile list of virtual goods (i.e. verifying then process further steps). It would be appreciated that it is the standard process for any system to verifying device/user before generating the new block.
With respect to Claim 21:
Gill further teaches wherein verifying that the device associated with the transferor account and the device associated with the transferee account are authorized to play the video game includes verifying that the device associated with the transferor account and the device associated with the transferee account each store one or more game files associated with play of the video game
Claim 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malan (US 20190232172 A1; hereinafter, "Malan"), and further in view of Tran et al. (US 20170232300 A1; hereinafter, "Tran") and Andreas M. Antonopoulos (Mastering Bitcoin; hereinafter, "Andreas").
With respect to claim 2:
Malan in view of Tran does not teach wherein the new block also comprises one or more additional intended transfers other than the intended transfer, wherein the intended transfer and the one or more additional intended transfers all occurred within a predetermined time period. However, Andreas teaches wherein the new block also comprises one or more additional intended transfers other than the intended transfer, wherein the intended transfer and the one or more additional intended transfers all occurred within a predetermined time period. (A block is a container data structure that aggregates transactions for inclusion in the public ledger, the blockchain. The block is made of a header, containing metadata, followed by a long list of transactions that make up the bulk of its size. The block header is 80 bytes, whereas the average transaction is at least 250 bytes and the average block contains more than 500 transactions. A complete block, with all transactions, is therefore 1000 times larger than the block header. Bitcoin’s blocks are generated every 10 minutes, on average. See at least Sec Structure of Block, Difficulty Target and Re-Targeting and Pg164, 193-201). Malan in view of Tran disclose a gaming system utilizing blockchain to make transaction. Andreas discloses blockchain system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Malan in view of Tran with the technique as disclosed by Andreas to improve system security.
With respect to claim 10:
Tran further teaches:
generating a prior version of the new block before generating the new block, wherein the prior version of the new block includes a prior version of the new block header that comprises a prior nonce value other than the nonce value. (The blocks may be created in a way that places the blocks in chronological order, and links each block to a previous block in the chronological order, so that any computing device may traverse the blocks in reverse chronological order to verify any secured transactions listed in the block chain. See at least Paragraph [0310])
generating a hash of the prior version of the new block. (As a non-limiting example, each new block may be required to contain a cryptographic hash describing the previous block. See at least Paragraph [0310])
generating a hash of the new block after generating the new block. (As an example, the protocol may require a new block 206 b to contain a cryptographic hash describing its contents. See at least Paragraph [0310])
Andreas further teaches:
identifying that the hash of the prior version of the new block is greater than a predetermined numeric difficulty target value; identifying that the hash of the new block is less than the predetermined numeric difficulty target value. (To avoid extreme volatility in the difficulty, the retargeting adjustment must be less than a factor of four (4) per cycle. If the required difficulty adjustment is greater than a factor of four, it will be adjusted by the maximum and not more. Any further adjustment will be 
With respect to claim 11:
Andreas further teaches storing a first numeric difficulty target value that corresponds to a difficulty of mining during a first predetermined time period; identifying that the first predetermined time period has ended; calculating a mining efficiency ratio by dividing the first predetermined time period by a total mining time for a predetermined number of transfers occurring during the first predetermined time period; calculating a second numeric difficulty target value by multiplying the first numeric difficulty target value by the mining efficiency ratio, wherein the second numeric difficulty target value corresponds to a difficulty of mining during a second predetermined time period; and identifying that the first predetermined time period has begun. (How then is such an adjustment made in a completely de-centralized network? Difficulty re-targeting occurs automatically and on every full node independently. Every 2016 blocks, all nodes re-target the Proof-of-Work difficulty. The equation for retargeting difficulty measures the time it took to find the last 2016 blocks and compares that to the expected time of 20160 minutes (two weeks based upon a desired 10 minute block time). The ratio between the actual timespan and desired timespan is calculated and a corresponding adjustment (up or down) is made to the difficulty. To avoid extreme volatility in the difficulty, the retargeting adjustment must be less than a factor of four (4) per cycle. If the required difficulty adjustment is greater than a factor of four, it will be adjusted by the maximum and not more. Any further 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coburn; Zachary Robert (US-20180197172-A1): Disclosed techniques enable arbitration of electronic competitions using digital ledgering. A digital competition arbitration platform is based on secure, trusted digital ledgering techniques. Users who seek to compete in digital games and eSports subscribe to the arbitration platform. A competition between users employs a digital contract. The contract is executed using a digital ledger token. The outcome of the competition between players is verified based on input from both the competitors and randomly selected witnesses. When a dispute occurs between the players, a juror pool reviews evidence and witness results. Payouts are made based on the digital contract and the adjudged competition result. Compensation is provided to jurors and witnesses.
Hanis; Thomas T. (US-20180189528-A1): A blockchain of transactions may be referenced for various purposes and may be later accessed by interested parties for ledger verification. One example method of operation may include reading a tag affixed to an asset, transmitting a request to update an asset status of the asset in a blockchain, 
Mattingly; Todd D. (US-20180144292-A1): A system for consumer premises inventory tracking comprises an inventory sensor coupled to an inventory tracking device configured to detect changes in an inventory associated a premises comprising a plurality of inventory tracking devices, a communication device configured to communicate with a plurality of other inventory tracking devices, and a control circuit coupled to the inventory sensor and the communication device, the control circuit being configured to: detect a change in the inventory via the inventory sensor, determine a purchase order based on the change in the inventory, determine whether to automatically submit the purchase order to a remote server based on direct communications with the plurality of other inventory tracking devices via the communication device, and submit the purchase order to the remote server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685